Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated February 21, 1995 (People v Novak, 212 AD2d 740), affirming a judgment of the Supreme Court, Kings County, rendered May 15, 1992, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.